  Case 16-38249         Doc 29     Filed 12/11/18 Entered 12/11/18 08:58:57              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-38249
         ADRIANA E STEWART

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/03/2016.

         2) The plan was confirmed on 02/08/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-38249        Doc 29        Filed 12/11/18 Entered 12/11/18 08:58:57                     Desc Main
                                       Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                $3,582.68
        Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $3,582.68


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,096.22
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $163.98
    Other                                                                     $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,281.96

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                 Class    Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                    Unsecured      6,166.00            NA              NA            0.00       0.00
AMERICAN FIRST FINANCE            Unsecured      3,359.62       2,281.83        2,281.83           0.00       0.00
ARMED FORCES BANK NA              Unsecured      3,086.00            NA              NA            0.00       0.00
AT&T SERVICES INC                 Unsecured         600.00        577.46          577.46           0.00       0.00
CERTIFIED SERVICES INC            Unsecured         100.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      9,000.00       2,711.56        2,711.56           0.00       0.00
COMCAST                           Unsecured      1,800.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         400.00        271.95          271.95           0.00       0.00
CREDIT BUREAU OF ISLAND COUNT     Unsecured            NA       1,084.08        1,084.08           0.00       0.00
CREDIT INTERNATIONAL C            Unsecured      1,350.00            NA              NA            0.00       0.00
DEPT FOR VETERANS AFFAIRS         Unsecured      7,502.83            NA              NA            0.00       0.00
DIRECTV LLC                       Unsecured            NA         782.03          782.03           0.00       0.00
ELMHURST MEMORIAL                 Unsecured      1,000.00            NA              NA            0.00       0.00
GC SERVICES                       Unsecured      1,404.00            NA              NA            0.00       0.00
GESA CU                           Unsecured      7,123.00            NA              NA            0.00       0.00
HUNTER WARFIELD                   Unsecured      1,120.00            NA              NA            0.00       0.00
JPMORGAN CHASE BANK               Unsecured         600.00           NA              NA            0.00       0.00
LOYOLA MEDICAL CENTER             Unsecured      1,000.00            NA              NA            0.00       0.00
MBB                               Unsecured         403.00           NA              NA            0.00       0.00
MERCHANTS CR                      Unsecured         130.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE            Unsecured         177.00           NA              NA            0.00       0.00
NAVY FEDERAL CREDIT UNION         Unsecured     16,934.00     18,154.27        18,154.27           0.00       0.00
NAVY FEDERAL CREDIT UNION         Unsecured         600.00        643.00          643.00           0.00       0.00
PAYDAY LOAN STORE OF IL INC       Unsecured      5,000.00            NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC       Unsecured            NA       1,026.72        1,026.72           0.00       0.00
PHYSICIANS & DENTISTS CREDIT BU   Unsecured            NA         170.52          170.52           0.00       0.00
PIONEER BANK & TRUST              Unsecured      2,472.00            NA              NA            0.00       0.00
PROFESSIONAL ACCOUNT MGMT         Unsecured         214.00           NA              NA            0.00       0.00
PROGRESSIVE LEASING               Unsecured      3,000.00       3,186.77        3,186.77           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured            NA       2,606.99        2,606.99           0.00       0.00
SANTANDER CONSUMER DBA CHRY       Unsecured      6,674.00     10,203.35        10,203.35           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-38249        Doc 29     Filed 12/11/18 Entered 12/11/18 08:58:57                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal       Int.
Name                              Class   Scheduled        Asserted      Allowed         Paid          Paid
TITLEMAX OF ILLINOIS          Unsecured         700.00             NA           NA             0.00        0.00
TITLEMAX OF ILLINOIS          Secured        1,800.00         1,357.98     1,357.98         231.20       69.52
T-MOBILE/T-MOBILE USA INC     Unsecured            NA            92.72        92.72            0.00        0.00
US DEPT OF ED NELNET          Unsecured      6,049.00       12,774.15     12,774.15            0.00        0.00
US DEPT OF ED NELNET          Unsecured      3,206.00              NA           NA             0.00        0.00
US DEPT OF ED NELNET          Unsecured      3,142.00              NA           NA             0.00        0.00
US DEPT OF ED NELNET          Unsecured         358.00             NA           NA             0.00        0.00
US NAVY DFAS CLEVELAND CENTER Unsecured      7,007.00              NA           NA             0.00        0.00
USAA SAVINGS BANK             Unsecured          99.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                  $0.00
      Mortgage Arrearage                                     $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                            $1,357.98            $231.20                 $69.52
      All Other Secured                                      $0.00              $0.00                  $0.00
TOTAL SECURED:                                           $1,357.98            $231.20                 $69.52

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $56,567.40                    $0.00               $0.00


Disbursements:

       Expenses of Administration                             $3,281.96
       Disbursements to Creditors                               $300.72

TOTAL DISBURSEMENTS :                                                                          $3,582.68




UST Form 101-13-FR-S (09/01/2009)
  Case 16-38249         Doc 29      Filed 12/11/18 Entered 12/11/18 08:58:57                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
